Citation Nr: 0330326
Decision Date: 11/05/03	Archive Date: 01/21/04

DOCKET NO. 96-20 246                          DATE    NOV 05 2003

On appeal from the Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for left hip prosthesis infection, claimed as
secondary to post-operative residuals of right ulnar nerve entrapment with right
elbow fracture.

2. Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for left hip
prosthesis infection.

3. Whether the appeal of the denial of compensation benefits pursuant to
38 U.S.C.A. § 11 51 for hearing loss, secondary to the use of quinine and penicillin,
was timely filed.

4. Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for
tinnitus, secondary to the use of quinine and penicillin.

REPRESENTATION

Appellant represented by: Texas Veterans Commission

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from March to September 1958.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions
of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

REMAND

The Board notes that the record as it stands currently is inadequate for the purpose
of rendering an informed decision.  Where the record before the Board is inadequate
to render a fully informed decision, a remand to the RO is required in order to fulfill
its statutory duty to assist the veteran to develop the facts pertinent to the claim.
Ascherl v. Brown, 4 Vet.  App. 371, 377 (1993).

With respect to the bilateral hearing loss claim, a review of the file reflects that the
claim was denied in a January 1998 rating action.  The veteran filed a timely notice
of disagreement with that decision in March 1998, on a VA Form 9. A statement of
the case was issued in May 1999.  The veteran presented hearing testimony at the
RO in September 1999.

2 -

A substantive appeal must be filed within 60 days from the date that the agency of
original jurisdiction mails the statement of the case to the appellant or within the
remainder of the one-year period from the date of mailing of the notification being
appealed, whichever period ends later. 38 C.F.R. § 20.302(b) (2002).  In an
October 1999 rating decision, compensation was denied for hearing loss, and the
RO explained that a timely substantive appeal was not filed.  This was also
explained in the supplemental statement of the case issued in May 2000.

Pursuant to VAOPGCPREC 9-99 (Aug. 18, 1999), the Board has the authority to
adjudicate or address in the first instance the question of timeliness of a substantive
appeal, and may dismiss an appeal in the absence of a timely filed substantive
appeal.  Under such circumstances, however, the veteran should be first afforded
appropriate procedural protections to assure adequate notice and opportunity to be
heard on the question of timeliness and adequacy of the appeal.  See Bernard v.
Brown, 4 Vet.  App. 384 (1993).  In this case, a formal adjudication of the timeliness
issue was not undertaken, nor was the veteran afforded the appropriate notice and
regulations.  Accordingly, the Board deems the veteran's substantive appeal timely
and will consider the claim on the merits following appropriate evidentiary
development.

In October 1994, the veteran claimed service connection for a left hip disorder
secondary to a service-connected right elbow disorder.  The record reflects that the
veteran underwent left hip surgery performed by VA in 1987.  That claim was
initially denied by the RO in August 1995.  During the September 1999 hearing, the
veteran and his representative also raised the theory of entitlement to compensation
for a left hip disorder under the provisions of 38 U.S.C.A. § 1151.  Apparently, this
is alleged to have resulted from a December 1989 hospitalization at which time the
veteran was treated for staphylococcus aureus infection after accidentally pulling
the drain out of his incision, following August 1989 surgery on the right elbow.
Subsequently, from September to December 1994, he was treated for a fungal
infection in the region of the left hip prosthesis.  In a September 1999 SSOC, the
RO denied that claim, reasoning that there was no medical evidence showing that
the infection was due to fault or negligence on the part of VA.

- 3 -

The veteran has also claimed entitlement to compensation under the provisions of
3 8 U.S.C.A. § 1151 for tinnitus claimed as resulting from the use of quinine and
penicillin, which he was prescribed by the VAMC in Dallas, Texas from 1989 to
1997 for treatment of an infection of the right elbow.  He indicated that in 1994, he
discovered that he was allergic to penicillin, and that this allergy caused the claimed
disorders.  That claim was initiated in March 1998.

Congress amended 38 U.S.C.A. § 1151, effective for claims filed on or after
October 1, 1997, to preclude compensation in the absence of negligence or other
fault on the part of VA, or an event not reasonably foreseeable.  Pub.  L. No. 104-
204, § 422(a), 110 Stat. 2874, 2926-27 (1996), codified at 38 U.S.C.A. § 1151
(West Supp. 2002); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the appellant filed his claims seeking compensation benefits under
38 U.S.C.A. § 1151 for tinnitus and a left hip disorder, in March 1998 and
September 1999, respectively.  Therefore, under the statute and the opinion of the
General Counsel cited above, this claim must be decided under the current, post-
October 1, 1997, version of 38 U.S.C.A. § 1151, as enacted in Public Law No. 104-
204.

In pertinent part, section 1151, as amended, now provides as follows:

(a) Compensation under this chapter and dependency and indemnity
compensation under chapter 13 of this title shall be awarded for a
qualifying additional disability or a qualifying death of a veteran in the
same manner as if such additional disability or death were service-
connected.  For purposes of this section, a disability or death is a
qualifying additional disability or qualifying death if the disability or
death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical
or surgical treatment, or examination furnished the veteran under
any law administered by the Secretary, either by a Department
employee or in a Department facility as defined in section

- 4 -


1701(3)(A) of this title, and the proximate cause of the disability
or death was-

(A) carelessness, negligence, lack of proper skill, error in
judgment, or similar instance of fault on the part of the
Department in furnishing the hospital care, medical or
surgical treatment, or examination; or

(B) an event not reasonably foreseeable ....

38 U.S.C.A. § 1151 (West 2002).

Thus, under the new law, VA fault or an event not reasonably foreseeable would be
required for these claims to be granted, if the evidence were to establish additional
disability which was caused by VA hospital care or medical or surgical treatment.

Again, 38 U.S.C.A. § 1151 provides that, where a veteran suffers an injury or an
aggravation of an injury resulting in additional disability to the veteran by reason of
VA hospital, medical or surgical treatment, disability compensation shall be
awarded in the same manner as if such disability or aggravation were service
connected.  Applicable regulations provide that, in determining whether additional
disability exists, the veteran's physical condition immediately prior to the disease or
injury on which the claim for compensation is based will be compared with the
subsequent physical condition resulting from the disease or injury, each body part
involved being considered separately.  As applied to medical or surgical treatment,
the physical condition prior to the disease or injury will be the condition which the
specific medical or surgical treatment was designed to relieve. 38 C.F.R.
§ 3.358(b)(1).

Compensation will not be payable under 38 U.S.C.A. § 1151 for the continuance or
natural progress of disease or injuries for which the training, or hospitalization, etc.,
was authorized. 38 C.F.R. § 3.358(b)(2).

- 5 -

In determining whether such additional disability resulted from a disease or an
injury or an aggravation of an existing disease or injury suffered as a result of
training, hospitalization, medical or surgical treatment, or examination, the
following considerations will govern (1) It will be necessary to show that the
additional disability is actually the result of such disease or injury or an aggravation
of an existing disease or injury and not merely coincidental therewith. (2) The mere
fact that aggravation occurred will not suffice to make the additional disability
compensable in the absence of proof that it resulted from disease or injury or an
aggravation of an existing disease or injury suffered as the result of training,
hospitalization, medical or surgical treatment or examination. 38 C.F.R. § 3.358(c).

Compensation is not payable for the necessary consequences of medical or surgical
treatment or examination properly administered with the expressed or implied
consent of the veteran or, in appropriate cases, the veteran's representative.
"Necessary consequences" are those which are certain to result from, or were
intended to result from, the examination or medical or surgical treatment
administered.  Consequences otherwise certain or intended to result from a
treatment are not be considered uncertain or unintended solely because it had not
been determined at the time consent was given whether that treatment would, in
fact, be administered. 38 C.F.R. § 3.358(c)(3).

When determining that additional disability exists, the veteran's physical condition
immediately prior to the disease or injury on which the claim for compensation is
based will be compared with the subsequent physical condition resulting from the
disease or injury, each body part involved being considered separately.
Specifically, as applied to medical or surgical treatment, the physical condition
prior to the disease or injury will be the condition which the specific medical or
surgical treatment was designed to relieve.  Compensation is not payable under
38 U.S.C.A. § 1151 for the continuance or natural progress of disease or injuries for
which the training, or hospitalization, etc., was authorized.

The Board notes that the veteran has not been furnished a VA examination in order
identify whether the currently claimed conditions exist, and if so whether the
conditions were the result of VA medical treatment as claimed.  As indicated under

- 6 -

the law, even if disabilities related to VA treatment are established, an opinion as to
whether they are the result of VA fault or negligence or were not reasonably
foreseeable is necessary in this case, and therefore an opinion as to these matters
will be sought.  The Board also notes that inasmuch as the veteran has also claimed
that his left hip disability was sustained secondary to service-connected post-
operative residuals of right ulnar nerve entrapment with right elbow fracture, an
opinion as to that relationship will also be sought.

Accordingly, the case is REMANDED for the following actions:

1. The RO should inform the veteran by letter of his
right to submit new evidence, describe the type of
evidence needed to substantiate his claims, and
provide information as to the relative duties of the VA
and the veteran in obtaining relevant evidence.  This
letter should also contain a summary of the provisions
contained in 38 U.S.C.A. §§ 5103 and 5103A.  See
Kutscherousky v. West, 12 Vet.  App. 369 (1999).

2. The RO should then review the claims file to ensure
that all VCAA notice obligations have been satisfied in
accordance with the decision in Paralyzed Veterans of
America v. Secretary of Veterans Affairs, as well as
38 U.S.C.A. §§ 5102, 5103, and 5103A, and any other
applicable legal standard.

3. The RO should provide a supplemental statement of
the case on the issue of timeliness of the appeal of the
hearing loss issue and provide the veteran the
appropriate time to respond.

4. The veteran should be scheduled for a medical examination to
evaluate the nature and extent of his claimed disorder of the left
hip (described as prosthesis infection) reported to have

- 7 -

developed as a result of VA treatment, specifically, right elbow
surgery performed in 1988, treatment for an infection in
December 1989, and treatment for a fungal infection in the left
hip region in November 1994.  The veteran specifically
maintains that his left hip disorder resulted from that VA
treatment.  Before evaluating the veteran, the examiner must
review the claimsfolder, including any evidence added to the
record.

The examiner's report should fully set forth all current
complaints, pertinent clinical findings, and diagnoses, in order to
ascertain the nature and extent of any currently manifested left
hip disorder(s).  Should a current left hip disorder be shown on
examination, the examiner should offer an opinion, supported by
reference to pertinent evidence, as to following questions:

a.  Does any currently manifested disorder of the left hip
represent permanent additional disability attributable to
the any of the surgery and treatment provided by the
Dallas, Texas, VAMC from 1987 to 1994?  Note: an
affirmative answer would indicate that the additional
disability is actually the result of such care, and not
merely coincidental therewith.

b.  If it is determined that permanent additional disability of
the left hip is believed to be due the medical treatment
provided by VA, is it at least as likely as not that such
additional disability is the result of carelessness,
negligence, lack of proper skill, error in judgment, or
similar instance of fault on the part of the VA health care
providers, or an event not reasonably foreseeable when
the surgery was performed and treatment was
administered?  Note: the above criteria do not include
any necessary consequences of the VA treatment, which
are those certain to result, or intended to result from the
treatment; nor do they include any disability resulting

- 8 -

from the veteran's willful misconduct or failure to follow
instructions.

c.  The veteran has also claimed that his left hip disability
was sustained secondary to post-operative residuals of
right ulnar nerve entrapment with right elbow fracture.
The examiner should offer an opinion on the question of
whether it is at least as likely as not that a disorder of the
left hip, if found, was either caused or aggravated by the
service connected right elbow disorder.

5. The veteran should be scheduled for a medical examination
(preferably by an otolaryngologist) to evaluate the nature and
extent of his claimed tinnitus and hearing loss, which he reports
developed as a result of the use of quinine and penicillin
prescribed by the VAMC in Dallas, Texas from 1989 to 1997.
Before evaluating the veteran, the examiner must review the
claimsfolder, including any evidence added to the record.
The examiner's report should fully set forth all current
complaints, pertinent clinical findings, and diagnoses, in
order to ascertain the nature and extent of any currently
manifested tinnitus.  Should tinnitus be shown on
examination, the examiner should offer an opinion,
supported by reference to pertinent evidence, as to
following questions:

a. Is tinnitus (if currently manifested) attributable to the use
of quinine and penicillin prescribed by the Dallas, Texas,
VAMC from 1989 to 1997?  Note: an affirmative answer
would indicate that the additional disability is actually the
result of such medication, and not merely coincidental
therewith.
b. If it is determined that permanent additional disability,
tinnitus, is believed to be due the medical treatment

- 9 -

provided by VA, is it at least as likely as not that such
additional disability is the result of carelessness,
negligence, lack of proper skill, error in judgment, or
similar instance of fault on the part of the VA health care
providers, or an event not reasonably foreseeable when
treatment was administered?  Note: the above criteria do
not include any necessary consequences of the VA
treatment, which are those certain to result, or intended
to result from the treatment; nor do they include any
disability resulting from the veteran's willful misconduct
or failure to follow instructions.

6. The RO should review the record post-examinations
and ensure that all questions posed in this REMAND
have been adequately addressed.  The report should be
returned for completion if any inadequacies are found.
If the examiner recommends further development (e.g.,
a request to obtain additional medical records or
conduct additional tests), such development should also
be accomplished.  See Stegall v. West, I I Vet.  App. 268,
270-71 (1998).

7. After ensuring that all requested development has
been completed, the RO should readjudicate the
veteran's claims as noted herein.  The RO should
include the provisions of 38 C.F.R. §§ 3.102 and 3.159.
If the determination of this claim remains unfavorable to
the veteran, the RO must issue a Supplemental
Statement of the Case (SSOC) and provide him a
reasonable period of time in which to respond before
this case is returned to the Board.

- 10-

The appellant has the right to submit additional evidence and argument on the
matter or matters the Board has remanded to the regional office.  Kutscherousky v.
West, 12 Vet.  App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that
all claims that are remanded by the Board of Veterans' Appeals or by the United
States Court of Appeals for Veterans Claims for additional development or other
appropriate action must be handled in an expeditious manner.  See The Veterans'
Benefits Improvements Act of 1994, Pub.  L. No. 103-446, § 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. § 5 1 01 (West 2002) (Historical and Statutory Notes).  In
addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs
to provide expeditious handling of all cases that have been remanded by the Board
and the Court.  See M2 I - 1, Part IV, paras. 8.43 and 3 8.02.

JAMES MARCH
Veterans  Law Judge, Board of Veterans' Appeals

- 11 -





Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2002).



??



 

 

